Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 1 of 10
         Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 2 of 10     1
     K995calC                   teleconference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    MARIO CALDERON, et al.,

4                     Plaintiffs,                   New York, N.Y.

5                v.                                20 Civ. 1296 (CM)
                                                   (and related cases)
6    CLEARVIEW AI, INC., et al.,

7                     Defendants.

8    ------------------------------x

9                                                  September 9, 2020
                                                   10:35 a.m.
10
     Before:
11
                             HON. COLLEEN MCMAHON,
12
                                                   District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 3 of 10   2
     K995calC                   teleconference

1                                  APPEARANCES

2

3    BURSOR & FISHER, P.A.
          Attorneys for 20 Civ. 1296 Plaintiffs
4    BY: JOSHUA D. ARISOHN

5    THE GRANT LAW FIRM
          Attorneys for 20 CIV. 2222 Plaintiff
6    BY: LINDA GRANT

7    WEBSTER BOOK
          Attorneys for 20 Civ. 3705 Plaintiff
8    BY: STEVEN WEBSTER

9    SCOTT & SCOTT, LLP
          Attorneys for 20 Civ. 3104 Plaintiffs
10   BY: JOSEPH GUGLIELMO

11   HAUSFELD, LLP (DC)
          Attorneys for 20 Civ. 3481 Plaintiffs
12   BY: JAMES PIZZIRUSSO

13   CAHILL GORDON & REINDEL, LLP
          Attorneys for Defendant Clearview in all cases
14   BY: FLOYD ABRAMS

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 4 of 10           3
     K995calC                   teleconference

1              (Case called)

2              THE COURT:    Okay.   So, good morning, everyone.       We are

3    conferencing the various Cleaview AI case in the Southern

4    District of New York and I have a court reporter on, thank you.

5              Are you there, my dear?      Are you there?

6              OFFICIAL REPORTER:     Good morning, your Honor.        It is

7    Pamela Utter.

8              THE COURT:    Hey, Pamela.    How are you?

9              OFFICIAL REPORTER:     I am well, thank you.      And

10   yourself?

11             THE COURT:    I am doing great.     Thanks for being with

12   us.

13             I have six cases.     Can I get an appearance from one

14   lawyer on each case?

15             MR. ABRAMS:    Your Honor, this is Floyd Abrams for

16   Clearview.

17             THE COURT:    Thank you.    On all the cases, Mr. Abrams,

18   I assume?

19             MR. ABRAMS:    Yes, your Honor.

20             THE COURT:    On the Calderon case?

21             MR. ARISOHN:    Good morning, your Honor.       This is Josh

22   Arisohn from Bursor & Fisher for the Calderon plaintiffs.

23             THE COURT:    And Broccolino?

24             MS. GRANT:    Yes, Broccolino, your Honor.       Linda Grant

25   from The Grant Law firm for plaintiff.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 5 of 10         4
     K995calC                   teleconference

1              THE COURT:    McPherson?

2              MR. GUGLIELMO:     Joseph Guglielmo from Scott & Scott

3    appearing on behalf of the Burke plaintiffs.

4              THE COURT:    Okay.   Great.

5              And John?

6              MR. PIZZIRUSSO:     Good morning, your Honor.      James

7    Pizzirusso from Hausfeld for the John plaintiffs.

8              THE COURT:    Okay.

9              And in Roberson?

10             MR. WEBSTER:    Good morning, your Honor.       Steven

11   Webster for Ms. Roberson, and I would note for the Court that

12   my pro hac vice has not been granted yet but the clerk has

13   accepted it.

14             THE COURT:    Then trust me, it will be granted.         It is

15   in the queue.

16             MR. WEBSTER:    Thank you, your Honor.

17             THE COURT:    Terrific.

18             All right.    So, bring me up to date on what's going on

19   with the MDL and what is or is not going on in Illinois now

20   that Virginia has punted.

21             MR. ABRAMS:    This is Floyd Abrams, your Honor.

22             Yesterday all the parties filed responses to the

23   request for Clearview to do the multi-district panel.             All the

24   parties agree -- all the parties before you and all the parties

25   in the Northern District of Illinois agree that pretrial


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 6 of 10        5
     K995calC                   teleconference

1    proceedings should be had in only one district; either before

2    you or Judge Coleman in the Northern District of Illinois.            The

3    parties disagree on which district that ought to occur in.

4              THE COURT:    I will bet you do.

5              MR. ABRAMS:    So, just to start this off, our view is

6    that in light of that, any of the procedures that might

7    otherwise have seemed attractive like getting the plaintiffs to

8    file a consolidated complaint, or the like, is premature

9    because -- at least it seems to us -- that you are very likely

10   to wind up with either 10 cases or none and that, in both

11   cases, proceeding at this point before multi-district panel

12   rules would not be useful.      So, our view is you ought to issue

13   a stay until they do decide and then move on from there.

14             THE COURT:    And what has the Judge done in Chicago?

15             MR. ABRAMS:    I'm going to pass to one of the -- I'm

16   sorry.   At this moment she has issued a stay of proceedings.

17             THE COURT:    Okay.   Well, you know, yes, it is fine.       I

18   can do that.    I was actually out of the office -- finally --

19   when -- the only person who is not out of the office while

20   everybody else was out of the office, so I was out of the

21   office when I heard that this had gone to the MDL panel.          I

22   kind of heard through the grapevine, I was not otherwise

23   notified.   But it is going to go somewhere and I don't want to

24   fight with the Judge in Chicago and I am sure she doesn't want

25   to fight with me so you sent it to a neutral arbitrator.          Does


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 7 of 10      6
     K995calC                   teleconference

1    anybody have any idea how long it is likely for the MDL panel

2    to take?    You have a hearing, what, at the end of the month?

3               MR. ABRAMS:   There is no hearing scheduled for us,

4    your Honor.    The next hearing after one which is occurring in

5    September but we are not on that panel, the next hearing is

6    scheduled for December 3rd.        Of course, the panel is free to

7    rule without oral argument even though they usually do when

8    there is disagreement.

9               THE COURT:    I know.

10              All I can say is that that would be an unfortunate

11   amount of delay given the allegations in the complaint and the

12   issue that's before us and the privacy interests that are being

13   implicated in the passage of time.        There is not much I can do

14   to boost the MDL panel.      I don't know, maybe they'll all decide

15   it should go to Chicago or maybe they'll all decide it should

16   come here and they can rule early.        I hope they do that.    But,

17   it's good for me to know that I can't necessarily expect a

18   ruling from them until the end of the year.

19              I will tell you this, folks.      If it comes here, it

20   will move quickly.      If it comes here it will move quickly,

21   especially given the amount of delay.        I don't know in whose

22   interest that might lie and I am relatively certain that my

23   colleague in Chicago feels much the same way as I do, but we

24   will move the cases as they end up here.

25              So, does anybody want to be heard from any of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 8 of 10        7
     K995calC                   teleconference

1    plaintiffs?

2              MR. PIZZIRUSSO:     Your Honor, this is Judge Pizzirusso

3    for the John plaintiffs.

4              During this -- sorry, your Honor.

5              THE COURT:    Hi, Mr. Pizzirusso.

6              MR. PIZZIRUSSO:     Good morning.

7              During this period of stay it doesn't mean that the

8    parties can't be doing anything.       If the cases get consolidated

9    to Illinois, for example, we will still be needing to negotiate

10   protective orders to discuss the other preliminary things that

11   could be happening.

12             THE COURT:    I will assure you if the case gets sent to

13   New York you could be doing exactly the same thing.

14             MR. PIZZIRUSSO:     Exactly.   That's my point, your

15   Honor.

16             THE COURT:    You could be drafting a consolidated

17   amended complaint because -- and I said this about moving the

18   case only so that you will know that if it comes to New York on

19   December the 10th, you will not be handing me a stipulation

20   that says you have until February the 15th to file a

21   consolidated amended complaint and until May 1st to make a

22   motion to dismiss.     We are going to move the case.       So, if I

23   were you all, I would not waste the stay time.         All the stay

24   time really means is both the Judge in Chicago and I are going

25   to stay our hands and to not enter any orders or rulings.         But,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
         Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 9 of 10        8
     K995calC                   teleconference

1    you might not like the orders you get if you waste the next two

2    or three months.     And, I do hope that the panel will move more

3    quickly than that.      I really do.

4               I couldn't agree with you more, so negotiate whatever

5    you have to negotiate, and the plaintiffs in the 10 cases

6    should be in communication with each other.         We have got some

7    Illinois proposed classes, we have got some nationwide proposed

8    classes.    I think we have a few of-the-state statutes that are

9    involved as well.     I am pretty accustomed to dealing with these

10   kinds of interstate different statutes and conduct cases and I

11   just don't want it to get bogged down so I wanted to let you

12   know that.

13              Okay?   Anything else from anybody?

14              MR. ARISOHN:   Your Honor, this is Josh Arisohn from

15   Bursor & Fisher for the Calderon plaintiffs.

16              Just a quick housekeeping item.      In the docket in

17   Calderon there is an entry for another status conference on

18   September 16th at 11:00 a.m.

19              THE COURT:   There is not.    There is not such a

20   conference.    There is no such conference.

21              MR. ARISOHN:   I just wanted to confirm that.

22              THE COURT:   There is not such a conference.       Do not

23   worry.   Not that I wouldn't like to talk to you on the 16th but

24   there is no conference.

25              MR. ARISOHN:   Understood.


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
        Case MDL No. 2967 Document 29-1 Filed 09/15/20 Page 10 of 10   9
     K995calC                  teleconference

1              THE COURT:    Anybody else?    Anything?

2              Okay.   Well, I will wait to hear from you and hope

3    that I hear that you are staying here, and if you are not

4    staying here I will say good-bye with reluctance but with

5    understanding.

6              Okay.   Bye-bye.

7                                     o0o

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
